Citation Nr: 0320537	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-160 17A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability of the 
feet, including bone spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran's claims of service 
connection for PTSD and a foot disability.  The veteran 
testified at a March 1999 hearing before a hearing officer 
and a September 2001 hearing before the undersigned Veterans 
Law Judge.


REMAND

The veteran, by and through his representative, contends that 
the current problems involving his feet, as well as his PTSD, 
were caused by his service active military service, including 
his service in the Republic of Vietnam. 

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in February 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file medical records 
from the VA Medical Center in Atlanta, Georgia, dating from 
May 1998 to March 2003; records from the Social Security 
Administration (SSA); a reply letter from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR), along 
with a Debriefing Report for the 12th Aviation Group for the 
period from June 1971 to May 1972, and an extract of an 
Operation Report-Lessons Learned from the 101st Airborne 
Division for the period ending October 31, 1971; and VA 
examination report, dated in June 2002.

However, in Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2) (2002).  As 
such, although the Board has obtained and associated with the 
claims file the additional evidence described above, in light 
of the Federal Circuit's decision, the matters concerning the 
claims of entitlement to service connection for PTSD and for 
a disability of the feet, including bone spurs, must be 
remanded.

In addition, the VCAA also require that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Accordingly, on 
remand, a psychiatric examination is required to obtain 
medical opinion evidence concerning a diagnosis of PTSD and 
the sufficiency of any of the stressor or stressors 
identified by the veteran.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Thereafter, make arrangements with 
the appropriate VA medical facility to 
schedule the veteran for a comprehensive 
psychiatric examination, in order to 
determine the nature and existence of any 
psychiatric disorder found, to 
specifically include PTSD.  Complete and 
appropriate psychological testing should 
be performed and clinical findings should 
be reported in detail.  The claims folder 
should be reviewed in detail by the 
examining psychiatrist.  Based on the 
results of the examination and a review 
of the claims folder, the examiner is 
asked to address the following questions: 

(i).  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?
(ii).  If PTSD is diagnosed, the 
examiner is requested to identify 
the stressor or stressors that 
caused the veteran's PTSD, and to 
specify the evidence relied upon to 
support the diagnosis.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD and for a disability 
of the feet, including bone spurs.  If 
any of the determinations remain adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on these 
claims, to include all pertinent evidence 
received since the February 2001 
Supplemental Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


